                                                                       LSDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC#:
                                                                                --------,~----,--
                                                                                      /J: / 'J: II~
SOUTHERN DISTRICT OF NEW YORK
                                                                       DA TE FILED:
----------------------------------------------------   X


UNITED STATES OF AMERICA                                          CONSENT ORDER OF
                                                                  INTERLOCUTORY
         - V. -                                                   SALE OF REAL PROPERTY

MICHAEL HILD,                                                     19 Cr. 602 (RA)

                  Defendant.
----------------------------------------------------- X


         WHEREAS, on or about August 26, 2019, MICHAEL HILD (the "Defendant"), was

charged in a five-count Indictment 19 Cr. 602 (RA) (the "Indictment"), with: conspiring to commit

securities fraud, in violation of Title 18, United States Code, Section 371 (Count One); conspiracy

to commit wire fraud and bank fraud, in violation of Title 18, United States Code, Section 1349

(Count Two); securities fraud, in violation of Title 15, United States Code, Sections 78j(b) and

78ff; Title 17, Code Federal Regulations, Section 240.1 0b-5; and Title 18, United States Code,

Section 2 (Count Three); wire fraud, in violation of Title 18, United States Code, Sections 1343

and 2 (Count Four); and bank fraud, in violation of Title 18, United States Code, Sections 1344

and 2 (Count Five);

        WHEREAS, the Indictment included a forfeiture allegation as to Counts One through Five

seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section 98 l(a)( l )(C),

982(a)(2)(A), and Title 28, United States Code, Section 2461, of all property, real or personal, that

constitutes or is derived from proceeds traceable to the commission of the offenses alleged in

Counts One through Five of the Indictment;

        WHEREAS, on or about August 28, 2019, the Honorable GregoryH. Woods, United States

District Judge, sitting in Part I, issued a post-indictment restraining order prohibiting the Defendant
or his wife, Laura Hild, from selling or otherwise encumbering over two dozen real properties

owned directly or indirectly by Laura Hild in Richmond, Virginia, after finding probable cause to

believe that those properties were purchased with proceeds of the fraudulent schemes alleged in

the Indictment (the "Real Estate Development Properties");

        WHEREAS, Laura Hild has notified the Government of her interest in the Real Estate

Development Properties through her ownership of Church Hill Ventures, LLC ("Church Hill

Ventures") and Gardenia, LLC ("Gardenia"), the two Virginia limited liability companies that own

the Real Estate Development Properties;

       WHEREAS, Gardenia has certain development obligations for 1228 Hull Street which, if

not satisfied, may result in criminal violations for Laura Hild;

       WHEREAS, the Virginia Credit Union ("VACU") has a lien on certain of the Real Estate

Development Properties owned by Church Hill Ventures due to the fact that those properties were

pledged as secured collateral for loans that VACU has extended to Church Hill Ventures; and

       WHEREAS, the Government, the Defendant, Laura Hild, Church Hill Ventures, Gardenia,

and VACU seek the sale of the following subset of the Real Estate Development Properties (the

"Restrained Properties") to preserve their value pending a resolution of the criminal charges and a

final adjudication of the Government's forfeiture claims and for other reasons:

                       I.      1201 Decatur Street
                       II.     1228 Hull Street
                       iii.    1427 Hull Street
                       iv.     1518 Hull Street
                       V.      1812 Hull Street
                       vi.     1814 Hull Street
                       Vil.    1910 Hull Street
                       viii.   1703 Maury Street




                                                 2
NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        1.      Church Hill Ventures, Gardenia, Laura Hild and/or her representatives are

authorized to sell the Restrained Properties in a commercially reasonable manner, including by

auction. The Government may, in its sole discretion, reject any pre-approved authorized sale prices

on any of the Restrained Properties for insufficient value so long as they are rejected within two

business days of when they are provided to the Government. If the Government does not reject a

pre-approved authorized sale price within that time, the seller may proceed with the sale so long as

at least that gross price is attained. The Government may, after a potential sale, approve a sale even

below a pre-approved authorized sale price, in its discretion, so long as the lower price is approved

by the seller of the Restrained Property and any lienholder on the Restrained Property.           The

Government may also reject a sale where it determines that the purchase is being made by, or on

behalf of, a person involved in the criminal activity alleged as the basis for forfeiture within seven

days of notice of the sale terms and buyer to the Government.

        2.      With the exception of the possible Development Costs in Paragraph 5, upon the sale

of the Restrained Properties, the net proceeds from the sale shall be held in Whiteford, Taylor, &

Preston LLP Attorney Trust IOL TA Account pending entry of a final order of forfeiture or other

further order of this Court. Church Hill Ventures and Gardenia do not waive any rights and reserve

all rights to come to this Court for release of the funds to VACU for payment of the debt. Those

proceeds and any interest earned thereon during the pendency of the above-captioned case shall

serve as a substitute res for the Restrained Properties (the "Substitute Res") in the above-captioned

case, with all lien, claims, interests and defenses applicable to the Restrained Properties, including

any other action that may be brought by the Government for forfeiture of the Restrained Properties

or claims by third parties, to apply instead to the Substitute Res.




                                                  3
        3.      In the event that 1228 Hull is not sold, then Church Hill Ventures and/or Gardenia

may use up to $500,000.00 of the net proceeds from the sale of the Restrained Properties owned by

Gardenia for the development obligations of 1228 Hull Street (the "Development Costs"). In that

event, the Government may inspect receipts for the Development Costs at its option.

        4.      The net proceeds ("Net Proceeds") for the sale of the Restrained Properties will

include all moneys realized from the sale of the Restrained Properties, and the following expenses

in so far as they arise from the sale of the Restrained Properties and are shared on a pro rata basis

with any other properties that might be sold in the same transaction or transactions:

                a)      Real estate commissions, including fees or buyers' premiums;
                b)      Any auctioneer fees and reimbursements to Laura Hild of marketing costs
                        advanced by Laura Hild;
                c)      Any real estate, property, and transfer tax, which is due and owing at the
                        time of the sale;
                d)      Insurance costs;
                e)      Escrow fees;
                f)      Title fees;
                g)      County transfer fees; and
                h)      Other closing costs or fees including attorneys' fees.

        5.      Church Hill Ventures, Gardenia, Laura Hild and/or her representatives may, upon

filing of this Interlocutory Order, take all usual and customary steps to sell the Restrained

Properties in accordance with all laws and procedural rules applicable to such sale.

        6.      All parties to this order and parties with liens on or interest in the Restrained

Properties hereby reserve all liens, claims, interests and defenses applicable to the Restrained

Properties, including any other action that may be brought by the Office for forfeiture of the

Restrained Properties or claims by third parties to apply instead to the Net Proceeds.

        7.      The sale of any Restrained Property shall not constitute a transfer for tax purposes

until clear title to the net proceeds of the sale of the Restricted Properties is established at the end

of the Defendant's criminal case. Any gain or loss from the sale of the Restricted Properties shall



                                                   4
not be determined for federal tax purposes, including but not limited to capital gains taxes or

historic tax credit recapture liabilities, until clear title to the net proceeds of the sale of the

Restricted Properties is established at the end of the Defendant's criminal case.

        8.      Any property owned by any of the entities owned by Laura Hild or in which Laura

Hild has an interest that is not specifically listed in the August 28, 2019 post-indictment restraining

order is not covered by the terms of that Order, is not a Restrained Property, and the owners of any

such properties may transfer, sell, assign, pledge, hypothecate, encumber or dispose of those

properties in any manner the owner sees fit. Nothing herein shall operate as a waiver of the

Government's right to bring a claim related to the proceeds in the future or to seek to restrain or

forfeit the proceeds from the sale of any of these properties.

        9.      In furtherance of the interlocutory sale the parties agree to execute promptly any

documents which may be required to complete the interlocutory sale of the Restrained Properties.

        10.    Nothing herein prohibits or prejudices Laura Hild and/or any entities owned by

Laura Hild to argue that funds from the sale of the Restrained Properties should be set aside to

address tax liabilities Laura Hild or entities owned by her may incur as a result of the proposed

sales or any other sales.

        11.    The Court shall retain jurisdiction in this matter to take additional action and enter

further orders as necessary to implement and enforce this interlocutory order.



December -Ji_, 2019




HOJ~
UNITED STATES DISTRICT JUDGE
                                                                 Date




                                                  5
